DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/2019 and 03/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (US 2011/0194282 Hereinafter Paik) in view of Shum (US 2016/0363308).

Regarding claim 1, Paik teaches a main body (600, Fig. 2) which has a fitting hole (650, Fig. 3, Paragraph 0031) formed inwardly through a center portion (the center of 600, Fig. 3) of an upper surface (the prior art calls it the lower surface however this is just orientation for the same element, Fig. 3) of the main body, a plurality of heat dissipating fins (the fins are the pieces of metal formed between the holes on the outer surface of 600 which can be seen in Fig. 4) formed along an outer peripheral surface of the fitting hole  (Figs. 3 in view of 4), and a mounting surface (631, Fig. 2, Paragraph 0034) formed on a lower portion (specifically the side with the hole 630, Fig. 2) of the main body, 

a cylindrical fastening boss (750, Fig. 2, Paragraph 0033) which is fastened by means of a screw (b1, Fig. 8, Paragraphs 0029-0033, Paragraph 0033 specifically calling it a screw) to the LED module (Fig. 8), which is in close contact with the mounting surface of the main body (Fig. 8), while being fitted and coupled through the fitting hole 21 from an upper side of the main body (Fig. 8); 
a connection portion (780, Fig. 8) which is fitted into and electrically connected to a socket provided on a ceiling, a wall surface, or the like while being fitted and fixed to an outside of an upper portion of the fastening boss (Paragraph 0035); 
a lens holder (200, Figs. 6A-C) which is fitted and coupled to the bottom surface of the LED module so as to be spaced apart therefrom by a predetermined distance and has lenses (220, Fig. 6C) mounted at positions corresponding to the respective LEDs constituting the LED module so as to condense illumination light emitted from the LEDs and irradiate the illumination light (Fig. 8); and 
a ring-shaped fixing cap (100, Fig. 4) which is coupled to a lower end of the main body  (the area of 600 shown in Fig. 8 contacting 100) and is fastened to the lower end by means of a screw (Specifically, b2 is shown connecting the two) while enclosing the LED module and the lens holder (Fig. 8).
Paik fails to teach a mounting surface with a heat dissipating groove or the lenses diffusing light.

a lens holder (103 and 104, Fig. 1B and 13C) which is fitted and coupled to the bottom surface of the LED module so as to be spaced apart therefrom by a predetermined distance (Fig. 13C) and has lenses (1307 and 1310, Fig. 13C) mounted at positions corresponding to the respective LEDs constituting the LED module so as to diffuse illumination light emitted from the LEDs and irradiate the illumination light (Fig. 13C, Paragraph 0139).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the lenses of Paik with the lenses of Shim and to have included the grooves of the mounting surface of Shim to the mounting surface of Paik, in order to provide a diffused light which is scattered over a larger area in order to illuminate the larger area and to have included the grooves in the mounting plate to provide more surface area to the heatsink allowing for better heat emission from the heatsink.

Regarding claim 2, Paik teaches a guide groove (651, Fig. 3, Paragraph 0038) is formed in a longitudinal direction at a position at which an inner peripheral surface of the fitting hole (Fig. 3) on the main body is divided by a predetermined angle (Fig. 3), 
a guide protrusion (751, Fig. 3) having a fastening hole (the hole shown in 751, Fig. 2) formed inwardly from a lower end of the guide protrusion is formed in the longitudinal direction 
a screw insertion hole (410 and 610, Fig. 2) is formed in each of the mounting surface on the main body and a surface of the LED module corresponding to the position corresponding to the fastening hole on the guide protrusion (Fig. 2).

Regarding claim 3, Paik teaches a plurality of air passages (holes in the side of 600, Fig. 4) through which external air flows into the heat dissipating member (Fig. 4) or heat flowing into the heat dissipating member flows to the outside (Fig. 4) are radially on the main body  (Fig. 4).
Paik fails to teach the heat dissipating groove.
Shim teaches plurality of air passages (area between 1101 and 1102, Fig. 11C) which communicate with the annular heat dissipating groove (the grooves formed in 1104, Fig. 11C in view of 1B) and through which external air flows into the heat dissipating groove 24 or heat flowing into the heat dissipating groove flows to the outside are radially formed on the mounting surface on the main body (102, Fig. 1B).

Regarding claim 4, Park teaches the mounting surface (1104, Fig. 11C) on the main body (Fig. 2) is formed to protrude upward to have a depth being in contact with the heat dissipation fin (Fig. 4, Specifically 631 is in contact with the fins (areas between the holes, Fig. 4) as shown in Fig. 2 and 4 additionally these elements would be in contact given that is the most efficient way to transfer heat from the LEDs out of the device).
Paik fails to teach the heat dissipating groove.


Regarding claim 5, Paik teaches a plurality of protrusion jaws (110, Fig. 4) for forming gaps through which external air flows into the ring-shaped fixing cap along an inner peripheral surface (specifically it the bottom surface which is inner with respect to the overall lighting device) of the ring-shaped fixing cap are formed at regular intervals (specifically the rings protrusion jaws meet with the protrusions from 600 as can be seen in Figs. 4 and 8 and 600 has vent holes to pass air into 110 shown on the top of 600 in Fig. 2).

Regarding claim 6, Paik teaches in order to couple the LED module and the lens holder to each other in a state where the LED module and the lens holder are separated from each other, 
a plurality of coupling holes (430, Fig. 3) are formed on an edge surface of the LED module (Fig. 3), 
coupling protrusions (230, Fig. 3 and 4, Paragraph 0042) fitted into the coupling holes are formed on an upper edge surface of the lens holder (Figs. 3 and 4) corresponding to positions corresponding to the coupling holes, and 
a supporting jaw (the bottom of each of 230, Figs. 3 and 4) which supports the edge of the coupling hole 32 is formed at an intermediate portion of each coupling protrusion (Fig. 4).

7, Paik teaches a cover (757, Fig. 2) which covers an upper edge of the fitting hole formed in the main body (Figs, 2 and 3, Paragraph 0039) is formed at an intermediate portion of the fastening boss (Fig. 2), and a plurality of heat dissipating holes (the holes/long slots which are formed on 750 which can be seen in Fig. 3) are formed in an upper portion of the cover (Fig. 3).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nolan et al. (US 2014/0334149) teaches a heat sink, LEDs, lenses, screws holding elements together.
Johnson (US 9989239) teaches a light source, heatsink, LED board, ring member with vents, slots in the connector section and a connector for being connected to a lamp housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ERIC T EIDE/            Examiner, Art Unit 2875